Exhibit 99.1 Staffing 360 Solutions’ Executive Chairman Releases Letter to Employees and Shareholders Brendan Flood Provides an Update on the Company’s Recent Transformative Developments, Including a $40 Million Refinancing, Improved Revolver Terms, and Acquisitions in the United States and the United Kingdom New York, NY – September 20, 2017 – Staffing 360 Solutions, Inc. (Nasdaq: STAF), a public company executing a global buy-and-build strategy through the acquisition of staffing organizations in the United States and in the United Kingdom, today released a letter from Brendan Flood, Executive Chairman, that updates the Company’s commitment to growth with a new three-year goal of $500 million in revenue and provides shareholders with an update on Staffing 360’s major developments and insight into management’s expectations for the remainder of the year. Dear Employees and Shareholders: As the Executive Chairman of Staffing 360 Solutions, I am very pleased to take this time to discuss our major developments.Although we have achieved many significant milestones over the past few years, the events that occurred this week are truly transformative to our organization, to our employees, and to our loyal shareholders as well. This includes our $40 million refinancing – our largest raise to-date – improvements to our existing $25 million receivable financing in the US, as well as acquisitions in the United States and in the United Kingdom.Needless to say, we have completed a considerable number of major corporate events in a short period of time, and we are looking forward to the remainder of the year as we continue to position the Company for even more growth. As I’ve stated, I have the utmost confidence in our management team, our board of directors and the 200 employees at Staffing 360 Solutions who are tirelessly driving our business forward. With the completion of this week’s acquisitions, we now have 300 employees. On to the details: First, we have completed on what is arguably one of our most significant financings.Staffing 360 Solutions has successfully closed the largest capital raise since its inception – a $40 million senior note – helping to materially refinance our existing balance sheet, as well as to close on two significant acquisitions. Not only does this transaction help improve our financial position, it strengthens our relationship with Jackson Investment Group, which many of our loyal followers may recall Exhibit 99.1 is the same private investment firm that supported our strategy by investing over $9 million beginning in January 2017. This $40 million is a game-changing transaction on several levels.First, the 12% senior note marks our largest capital raise, giving us the ability to support our growth and continue our M&A strategy with two new acquisitions.Second, by paying down existing debt with this instrument, we have been able to convert numerous pieces of short term debt into longer term debt, and to further strengthen our balance sheet.Lastly, since the debt is structured as a note with a three-year term and zero amortization prior to maturity, it allows us to utilize our cash flow for working capital purposes and to add improvements to our operations over the next several years. In addition to our major refinancing, we have also renegotiated our existing $25 million accounts receivable facility with MidCap Financial.The facility has more attractive terms, including lower fees as well as additional availability.It also has an accordion feature that allows the revolver to expand up to $50 million as the business grows, which is especially important as we continue to make accretive acquisitions. In relation to M&A, our transformative $40 million refinancing helped us to close two major acquisitions: • CBSbutler Holdings Limited – a $65 million revenue staffing firm in the UK. • firstPRO Georgia – a $20 million revenue US-based company in Georgia. CBSbutler is an award-winning staffing firm in the UK specializing in engineering and IT. The company brings a wealth of management talent and client relationships to our organization, and CBSbutler is expected to complement our existing operations in London as we get closer to $100 million in UK revenue. Likewise, firstPRO Georgia brings additional accounting, finance and IT depth to our organization in the US.Acquiring firstPRO’s office in Atlanta allows us to continue to expand geographically, which has been a major goal of ours for some time. From a financial perspective, our two new acquisitions are expected to add approximately $85 million to the top line, boosting our revenue to $265 million.In addition, we are expected to more than double the pro forma Adjusted EBITDA of Staffing 360’s overall business to $11 million on an annualized basis. Not only have these acquisitions substantially increased our Company’s size in one fell swoop, considering our improved balance sheet, we believe we are in an even stronger position to further our M&A strategy as we pursue additional acquisitions going forward. Staffing 360 Solutions is now much closer to our initial goal of becoming a $300 million revenue business.We have acquired a total of eight companies, including the two most recent acquisitions of CBSbutler and firstPRO Georgia, and we are now right at the threshold of our publicly stated objective, with a revenue run rate that is within $40 million of our goal. Exhibit 99.1 Needless to say, I am extremely proud of our management team, our three hundred employees, and our recent accomplishments that, when taken together, represent a truly game-changing series of events for our Company. I’d also like to take a moment to recognize our loyal shareholders. We realize that our investors have been very patient as our team has been working tirelessly to make these substantial transactions a reality.It’s a tremendous accomplishment to have finalized this significant refinancing of our entire balance sheet and simultaneous closing of two acquisitions. The headline terms of the refinancings and the acquisitions are as follows: Jackson Investment Group, LLC Senior Note Facility……………$40 million, secured term loan
